Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “flow-rate adjustment unit” is being interpreted to mean “a flow rate adjustment valve disposed in the recirculation line, and a valve controller”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 15, 17, 18, 22, 24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi (JP 2015183590A, US-Pub 2017/0152765 will be used as an English equivalent) in view of Uechi (PCT/JP2016/057559, US-Pub 2018/0045080 will be used as an English equivalent).
Regarding claims 15 and 17, Uechi (‘765) discloses a heat exchange system (10, fig 1), comprising: a gas line (line that carries air A, fig 1) through which a gas (compressed air A) to be cooled flows; a first heat exchanger (54A, fig 1) disposed in the gas line and configured to cool the gas through heat exchange with a refrigerant (cooling medium M, fig 1); a refrigerant introduction line (line where M enters heat exchanger 54, fig 1) for introducing the refrigerant into the first heat exchanger; a refrigerant discharge line (line where M leaves heat exchanger 54, fig 1) for discharging the refrigerant after cooling the gas from the first heat exchanger; wherein the gas line is configured to supply compressed air to a cooling target (31, fig 1) part of the gas turbine from a compressor (17, fig 1) of the gas turbine, wherein the gas has a set cooling temperature (par. 110) which would require a constant temperature cooling medium M during steady state operation of the plant.
Uechi (‘765) does not disclose a recirculation line for recirculating at least a part of the refrigerant flowing through the refrigerant discharge line into the refrigerant introduction line; and a flow-rate adjustment unit for adjusting a flow rate of the refrigerant flowing through the recirculation line so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold, wherein the gas line is configured to supply compressed air to a cooling target part of the gas turbine from a compressor of a gas turbine, wherein a recirculation pump is disposed in the recirculation line.
Uechi (‘080) teaches a gas turbine heat exchanger (160, fig 7) with a refrigerant introduction line (line with valve 182, fig 7), a refrigerant discharge line (line with valve 183, fig 7), and a recirculation line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air heat exchanger disclosed by Uechi (‘765) by having a refrigerant recirculation line with a flow rate adjustment unit and a recirculation pump for adjusting the flow rate of the refrigerant. Doing so would allow for improved performance of the air heat exchanger (par. 132), as suggested by Uechi (‘080).

Regarding claims 18, 27, and 28 Uechi (‘765) discloses wherein the refrigerant introduction line is configured to be supplied with a part of condensate water as the refrigerant from a condenser of a steam turbine which constitutes a gas turbine combined cycle together with the gas turbine (due to the language “configured to be”, the refrigerant line does not have to be supplied with a part of condensate water from a condenser of a steam turbine which constitutes a GTCC, but must merely be capable of doing so. The whole system can be used within part of a larger waste heat recovery system using water as the refrigerant which can come from a condenser of a steam turbine).
Uechi (‘765) does not disclose wherein the refrigerant introduction line is branched form a condensate main flow line disposed between the condenser and a boiler constituting the GTCC, and 
Uechi (‘080) teaches a refrigerant introduction line supplied with a condensate water from a condenser (123, fig 7, the steam turbine 121a is not shown in fig 7 for simplicity but that is where the condenser receives its water supply) of a steam turbine (121a, fig 1) wherein the refrigerant introduction line (line with valve 182, fig 7) is branched from a condensate main flow line (131a, 131c, fig 7) disposed between the condenser and a boiler (110, fig 7) constituting the GTCC, and wherein the refrigerant discharge line (line with valve 183, fig 7) joins the condensate main flow line, wherein the refrigerant discharge line joins the condensate main flow line at a joining position disposed downstream of a branching position at which the refrigerant introduction line branches (refrigerant discharge line reconnects at 131c which is downstream of the refrigerant introduction line), and wherein the heat exchange system further comprises a valve (valve 184, fig 7) which is capable of adjusting a flow rate of the condensate water flowing through a part of the condensate main flow line (valve controls the flow of the water through condensate main flow line part 131c), the part of the condensate main flow line being disposed downstream of the branching position of the refrigerant introduction line and upstream of the joining position of the refrigerant discharge line (131c is upstream of the discharge line containing valve 183 and downstream of the introduction line containing valve 182), wherein the refrigerant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air heat exchanger disclosed by Uechi (‘765) by having the heat exchanger be part of a larger GTCC where the refrigerant comes from the condenser of a steam generator, and wherein a condensate main flow line bypasses the heat exchanger. Doing so would allow the temperature of the water entering the low-pressure economizer to receive lower temperature water from the heat exchanger becomes too hot (par. 132), as suggested by Uechi (‘080).

Regarding claim 22, Uechi (‘765) discloses cooling system of a gas turbine (10, fig 17), configured to cool compressed air (A, fig 17) from the compressor (11, fig 17) of the gas turbine (10, fig 17); and a cooling-air supply line (part of the gas line along which CA flows starting at 2, fig 17) for supplying the compressed air cooled by the heat exchange system to a cooling target (turbine 31, fig 17) part of the gas turbine.

Regarding claim 24, Uechi (‘765) as modified by Uechi (‘080) discloses wherein the cooling system is configured to cool the gas turbine (Uechi (‘765) uses the cooling air to cool the turbine 31, fig 17).

Claims 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765) as modified by Uechi (‘080), as applied to claims 15 and 22 above, and further in view of Uechi (JP 2015183596A).
Regarding claims 19 and 20, Uechi (‘765) as modified by Uechi (‘080) does not disclose a second heat exchanger disposed upstream of the first heat exchanger in the gas line, wherein the second heat 
 Uechi (‘596) teaches a gas turbine cooling air heat exchange system comprising a second heat exchanger (70, fig 4) disposed upstream of a first heat exchanger (71, fig 4) in the gas line, wherein the second heat exchanger is configured to cool the gas by causing the gas to exchange heat with high-pressure supply water of a gas turbine combine cycle (the exit to the second heat exchanger leads to the fluid labelled HS (S) which is high pressure supply water, fig 4) including the gas turbine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by Uechi (‘765) as modified by Uechi by having a second heat exchanger disposed upstream of the first heat exchanger in the gas line, which is configured to cool the gas by causing the gas to exchange heat with high-pressure supply water of a GTCC based on the teachings of Uechi (‘596). Doing so would prevent an unintended phase change in the fluid (abstract), as suggested by Uechi (‘596).

Regarding claim 23, the embodiment of fig. 1 of Uechi (‘765) as modified by Uechi (‘080) does not disclose an air compressor disposed in the cooling-air supply line.
Uechi (596’) dicloses a gas turbine cooling air supply system with an air compressor (55C, fig 6) disposes within the cooling air supply line (CA, fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchange system disclosed by the embodiment of fig. 1 of Uechi (‘765) by having an air compressor disposed in the cooling-air supply line based on the teachings of Uechi (‘596). One of ordinary skill in the art would be motivated to do so to increase the pressure of the cooling air so that the cooling air would be able to cool high pressure components like the combustor.

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765) as modified by Uechi (‘080) as applied to claim 15 above, and further in view of Frutschi (5758485).
Regarding claims 16 and 21, Uechi (‘765) as modified by Uechi (‘080) in claim 15 discloses wherein the flow-rate adjustment unit includes: a flow-rate adjustment valve (flow rate adjustment unit 186 is a flow rate adjustment valve, fig 7)) disposed in the recirculation line; and a valve controller  (the valve 186 is controlled based on temperature, therefore it would need a valve controller to control the valve based on the temperature readings) configured to control the flow-rate adjustment valve on the basis of temperature , and to adjust the flow rate of the refrigerant flowing through the recirculation line so as to satisfy a relationship (par. 0127, the recirculation line 185 is referred to as the water supply temperature adjusting line, so it is used to satisfy a relationship based on temperature).
Uechi (‘765) as modified by Uechi (‘080) does not disclose adjusting the recirculating flow rate so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold, wherein the refrigerant to be recirculated to the refrigerant introduction line from the refrigerant discharge line so as to satisfy a relationship (Td-15)<T<(Td+5), where T[0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
 Frutschi teaches a heat exchange system for cooling gas within a turbine that adjusts the recirculating flow rate (col 2, lines 30-48) so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold (col 1, lines 38-55), wherein the refrigerant to be recirculated to the refrigerant introduction line from the refrigerant discharge line so as to satisfy a relationship (Td-15)<T<(Td+5) ( col 1, lines 40-55, the water is set to be exactly the dew point of the air so T=Td), where T[0C] is a temperature of the refrigerant introduced into 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recirculation control disclosed by Uechi (‘765) as modified by Uechi (‘080) by having the recirculation control rate be set so that a temperature of the refrigerant introduced into the first heat exchanger is not lower than a threshold based on the teachings of Frutschi. Doing so would prevent the formation of condensation which can damage the gas turbine while still maximizing efficiency (col 1, lines 10-25), as suggested by Frutschi.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi (‘765) in view of Frutschi (5758485).
Regarding claims 25 and 26, Uechi (‘765) discloses a method of cooling a gas turbine (10, fig 16), comprising: operating a heat exchange system  (6C, fig 16) and cooling compressed air (air comes into the heat exchange system from 1 and exits as cooled air at 2) from a compressor (11, fig 16) of a gas turbine; and supplying a cooling target part (air is delivered to turbine 31 to cool, fig 16) of the gas turbine with the compressed air cooled by the heat exchange system, wherein the operating includes: cooling the compressed air from the compressor of the gas turbine through heat exchange with a refrigerant (M, fig 16), in a first heat exchanger (54A, fig 16); and recirculating (recirculation line 12C, fig 16) a part of the refrigerant from a refrigerant discharge line (2C, fig 16) for discharging the refrigerant after cooling the compressed air from the first heat exchanger into a refrigerant introduction line (3C, fig 16) for introducing the refrigerant to the first heat exchanger, and wherein the recirculating includes adjusting a flow rate (valve 7C is a variable rate valve to change the flow rate based on temperature, fig 16) of the refrigerant recirculated from the refrigerant discharge line to the refrigerant introduction line.
0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
 Frutschi teaches a heat exchange system for cooling gas within a turbine that adjusts the recirculating flow rate (col 2, lines 30-48) so that a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line is not lower than a threshold (col 1, lines 38-55), wherein the refrigerant to be recirculated to the refrigerant introduction line from the refrigerant discharge line so as to satisfy a relationship (Td-15)<T<(Td+5) ( col 1, lines 40-55, the water is set to be exactly the dew point of the air so T=Td), where T[0C] is a temperature of the refrigerant introduced into the first heat exchanger from the refrigerant introduction line and Td[C] is a dew point of the compressed air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recirculation control disclosed by Uechi (‘765) by having the recirculation control rate be set so that a temperature of the refrigerant introduced into the first heat exchanger is not lower than a threshold based on the teachings of Frutschi. Doing so would prevent the formation of condensation which can damage the gas turbine while still maximizing efficiency (col 1, lines 10-25), as suggested by Frutschi.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/2/2021, with respect to the rejection(s) of claim(s) 15 under U.S.C. 102 have been fully considered and are persuasive, Uechi ‘765 does not disclose that the 
Applicant’s arguments, see Remarks, filed 9/02/2021, with respect to the objections of claims 15, 18, and 22 have been fully considered and are persuasive.  The objections of claims 15, 18, and 22 has been withdrawn. 
Applicant's arguments filed 9/2/2021  with respect to claim 25 have been fully considered but they are not persuasive. Applicant argues that independent claim 25 is patentable over Uechi '765 for the same reason as independent claim 15 wherein Uechi '765 does not disclose a recirculation line. This argument is not persuasive because a two different embodiments of Uechi '765 were used for claims 15 and 25. Claim 25 uses the embodiment of figure 16 which discloses a recirculation line (12C, fig 16) and thus still reads on the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN V MEILLER/Examiner, Art Unit 3741              
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741